Citation Nr: 9932810	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-04 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to February 28, 1995 
for payment of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to August 
1943.  He died in December 1995.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  The veteran died on December [redacted], 1995.

3.  The appellant filed a claim for accrued benefits within 
one year after the veteran's death.

4.  The evidence of record at the time of the veteran's death 
establishes that he was completely disabled due to his 
service-connected valvular heart disease



CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
December [redacted], 1993 for the payment of accrued benefits have 
been met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant 
has presented a claim that is plausible, and therefore, well 
grounded.  The Board also is satisfied that the RO has 
obtained all evidence necessary for an equitable disposition 
of the appellant's claim, and that all relevant facts have 
been fully developed.  See 38 U.S.C.A. § 5107(a) (1991).

The record shows that the veteran was originally granted 
service connection for valvular heart disease in March 1944.  
The RO assigned a 30 percent disability evaluation effective 
from August 1943, a 10 percent evaluation effective from 
February 1949, and a noncompensable evaluation effective from 
May 1958.  Thereafter, the RO denied the veteran's claims for 
a compensable evaluation for his valvular heart disease.  In 
February 1995, the veteran filed a claim for an increased 
evaluation for valvular heart disease and the RO issued a 
denial in June 1995.  The veteran subsequently filed a timely 
Notice of Disagreement and substantive appeal.

The veteran died on December [redacted], 1995, and the appellant 
filed a claim of entitlement to accrued benefits in March 
1996.  The RO issued a rating decision in September 1997 
which assigned a 100 percent evaluation for valvular heart 
disease effective from February 28, 1995 for accrued benefits 
purposes.  The appellant contends that the proper effective 
date for accrued benefits should be 1958 because the veteran 
applied for, and was denied, an increase in his disability 
compensation at that time.

The Board initially notes that the appellant properly filed 
an application for accrued benefits within one year after the 
date of the veteran's death.  See 38 C.F.R. § 3.1000 (c) 
(1999).  In analyzing the appellant's claim for an effective 
date earlier than February 28, 1995, for purposes of accrued 
benefits, the Board observes that accrued benefits may be 
paid to a spouse for a period not to exceed two years prior 
to the veteran's death if he was entitled to periodic 
monetary benefits at death under existing ratings or 
decisions, or based on evidence on file at the date of death.  
38 C.F.R. § 3.1000 (a) (1999).  In short, accrued benefits 
may only be paid for a period not to exceed 2 years.  
38 U.S.C.A. § 5121(a) (West 1991 & Supp. 1998).

In the present case, the veteran was not entitled to periodic 
monetary benefits at death based upon existing ratings or 
decisions.  However, the September 1997 rating decision 
issued by the RO found that prior rating decisions which had 
denied entitlement to an increased evaluation for valvular 
heart disease were clearly and unmistakably erroneous.  The 
RO further found that the symptomatology of the veteran's 
service-connected valvular heart disease and his coronary 
artery disease could not be disassociated.

The evidence of record at the time of the veteran's death 
included numerous x-ray reports from 1994 and 1995 which 
showed the presence of cardiomegaly.  Private medical records 
from January 1994 reveal that the veteran was hospitalized 
for congestive heart failure.  He was noted to have severe 
ischemic cardiomyopathy with poor left ventricular function.  
He was again hospitalized in March 1994 due to cardiac 
arrest.  In April 1994, he underwent an implantation of a 
cardiac defibrillator due to a sudden cardiac death episode, 
ischemic cardiomyopathy, a left ventricular fraction of 10 to 
20 percent, and a history of congestive heart failure.

During a VA examination in May 1995, the veteran complained 
of extreme shortness of breath and mild chest pain.  His 
diagnoses included coronary artery disease, ischemic 
cardiomyopathy, congestive heart failure, and history of 
sudden cardiac death.  An echocardiogram performed in June 
1995 showed moderate left ventricular enlargement and 
significant right ventricular enlargement with severe 
hypokinesis.  Letters dated in March and June 1996 from 
Ghazwan Katmeh, M.D., stated that the veteran's death was 
precipitated by significant valvular heart disease.

Based upon the above findings, the Board concludes that 
accrued benefits may be paid to the appellant for a period of 
two years preceding the veteran's death because he was 
entitled to periodic monetary benefits based on evidence on 
file at the date of his death.  See 38 C.F.R. § 3.400 (a) 
(1999).  The Board acknowledges the appellant's contention 
that the veteran was entitled to an increased evaluation for 
his service-connected valvular heart disease during his 
lifetime; however, accrued benefits may not be awarded for a 
period greater than two years prior to the veteran's death.


ORDER

An effective date of December [redacted], 1993 for payment of 
accrued benefits is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

